DETAILED ACTION
This Office Action is in response to the amendment filed 6/2/2021.  Claims 3, 5, 7, 9, and 11-12 are pending in this application.  Claims 3, 7, and 9 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3, 5, 7, 9, and 11-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claim 3, it recites “generat[ing] two random number sequences” and “a delay adjustment circuit configured to output N sets of the two random number sequences including N different relative time differences”.  It subsequently recites “the N different relative time differences are achieved by combinations of N random number sequences” from “the one shift register” and “N random number sequences…generated by the second random number generator”.
First, the number of random number sequences generated by each random number generator is unclear and indefinite.  For instance, the claim recites “two random number generators configured to…generate two random number sequences”, followed by “N random number sequences…generated by the second random number generator”.  Thus, it is not clear 
Moreover, it is unclear if the “N random number sequences” generated from “the one shift register” and the “N random number sequences…generated by the second random number generator” are meant to antecedently refer to the “N sets of the two random number sequences” output by the “delay adjustment circuit”.  For instance, as claimed, the delay adjustment circuit outputs “N sets of the two random number sequences”.  The delay adjustment circuit also includes “one shift register” to which the first random number sequence is input, and wherein “N random number sequences” are “generated by delays of N-1 flip flops included in the one shift register”.  Therefore, the Examiner believes the “N random number sequences” and/or the “combinations between N random number sequences” from the shift register “and N random number sequences…generated by the second random number generator” to be antecedently referring to the “N sets of the two random number sequences” output by the delay adjustment circuit.  In other words, the delay adjustment circuit outputs N sets of the two random sequences, but also receives the first random sequence and generates N random sequences therefrom, which appears to be the same function/output.  Correction or clarification is requested.

As per Claim 5, it is rejected for the reasons presented above, due to its dependency upon rejected Claim 3.

As per Claim 7, it recites “a delay adjustment circuit configured to output N sets of the M random number sequences”.  However, there is insufficient antecedent basis for “the M random number sequences”.  Appropriate correction is required.


As per Claim 9, it recites the same or similar limitations as in Claim 1.  Thus, it is rejected for the reasons presented above with respect to Claim 1.  

As per Claims 11-12, they are rejected for the reasons presented above, due to their dependency upon rejected Claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 9 recites generating random number sequences, outputting sets from the random number sequences having relative time differences by adjusting relative time differences between the sequences, and performing an exclusive OR operation on each of the sets, wherein the time differences are based on combinations of random number sequences having different delay amounts including no delay amount.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers performance of the claim’s limitations in the mind but for the recitation of 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  As noted above, the claim additionally recites a computer readable medium storing a program for causing “a computer” to execute the claimed process.  However, these elements are recited at a high-level of generality, i.e. as generic computer components performing generic computer functions such as generic computer functions such as mathematical calculations and/or data processing.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
The Examiner also notes that “used for an operation stochastically performed by a computer” is an intended use recitation that does not impart a patentable distinction, as it merely 
Under Step 2B, Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing “a program” using “a computer” to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Accordingly, Claim 9 is not patent-eligible under 35 U.S.C. 101.
In order to overcome the above rejection, the Examiner suggests incorporating the hardware components/circuitry claimed in independent Claim 3 into independent Claim 9.

Response to Arguments
Applicant's arguments filed 6/2/2021 with respect to the rejection of Claim 9 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that Claim 9 is integrated into a practical application because it recites that the claimed method is “used for an operation stochastically performed by a computer”.
The Examiner respectfully submits that the phrase “used for an operation stochastically performed by a computer” has not been given patentable weight, and therefore is not an additional element that can provide a practical application of the abstract idea or significantly more than the judicial exception itself.  The phrase in question occurs in the preamble.  However, a preamble is generally not accorded any patentable weight where it merely recites the purpose In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In this case, the claimed method steps themselves describe a complete invention, such that deletion of the preamble phrase in question does not affect the structure or steps of the claimed invention.  In other words, the body of the claim fails to recite a step that implements the “operation stochastically performed by a computer”.  Thus, the claimed method does not rely on this feature as patentably significant.  See MPEP § 2111.02 and 2111.02(II).

Applicant’s arguments filed 6/2/2021 with respect to the claim rejections under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Specifically, the Examiner finds that the references by Hurd (US 3,742,381) and Sun et al. (WO 2013/013480) fail to teach a first random number generator/sequence with respective delay amounts different from each other and a second random number generator/sequence including no delay amount.  Therefore, the corresponding rejections have been withdrawn. 

Allowable Subject Matter
Claims 3, 5, 7, and 11-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and 35 U.S.C. 101 set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182